Exhibit 10.37
JACOBS ENGINEERING GROUP INC.


LEADERSHIP PERFORMANCE PLAN


(As Amended and Restated - effective November 18, 2020)


Summary of the Program


The purpose of the Jacobs Engineering Group Inc. Leadership Performance Plan
(the “Plan”) is to promote the success of Jacobs Engineering Group Inc.
(“Jacobs”) and its subsidiaries (collectively referred to as the “Company”) by
attracting and retaining highly qualified people who perform to the best of
their abilities to achieve Company objectives and profitability.


Eligibility and Participation


Employees participating in the Plan (each, a “Participant”) will be (1) those
senior executives who are selected by the Human Resource and Compensation
Committee of the Company’s Board of Directors (the “Committee”) in its sole and
absolute discretion and designated as Participants, which shall include the
Chief Executive Officer of the Company (the “CEO”), and (2) those key managers
(management level personnel who do not normally receive overtime compensation)
selected by the Committee, the CEO, the President, the Executive Vice President,
Chief Financial Officer, or the Senior Vice President, Global Human Resources,
or their functional equivalents (collectively, the “Approving Group”) in their
sole and absolute discretion and designated as Participants.


Incentive Formula


The Committee will determine the incentive formula for annual cash incentive
awards (“Awards”) granted to Participants under the Plan in its sole and
absolute discretion based on one or more performance criteria. The incentive
formula and additional terms and conditions applicable to an Award will be set
forth in documentation that (a) is not inconsistent with the terms and
conditions of this Plan, (b) references this Plan and (c) is approved by the
Committee. The incentive formula with respect to an Award is subject to change
at any time during the fiscal year. The incentive formula need not be the same
as to all Participants and the amount of a Participant’s target Award may be
based on that Participant’s salary. If a Participant moves from one level of
designated participation to another during the fiscal year, the different
weighting factors and incentive formula, if any, will be applied to the
Participant’s base salary as of July 1st of the fiscal year at each level and
prorated accordingly.


Approvals


Participation of each Section 16 executive officer of the Company shall be
approved by the Committee and participation of all other Participants shall be
approved by one or more members of the Approving Group.


Payment of Awards


An Award shall be paid at such time or times as determined by the Committee in
the Committee’s sole and absolute discretion. The Committee may reduce or
increase any Award up to the date of payment. The Company shall withhold from
all payments made to a Participant hereunder all taxes which, by applicable
federal, state, local or other law, the Company is required to withhold
therefrom.


All Awards shall be paid in full within 90 days of the close of the applicable
fiscal year, except Awards deferred pursuant to the terms of a Company sponsored
plan for which a Participant is eligible, which shall be paid pursuant to the
terms of such plan.


If an individual becomes a Participant in the Plan after the beginning of a
fiscal year, his or her Award will be prorated accordingly. Except as set forth
in the next sentence, to receive payment of an Award, a Participant must be
employed with the Company on the date each Award is paid. If a Participant’s
employment terminates for any reason before the payment date, all unpaid Awards
are automatically forfeited unless (i) the determination is made to pay a
pro-rated Award in the sole and absolute discretion of the Committee; (ii) a
Participant “retires” during the fiscal year, in which case the Participant will
be eligible for a prorated payment based upon year-end results, which prorated
payment shall be made at the same time as other Participants are paid; or (iii)
a Participant dies or becomes disabled (as determined by the Committee) (x)
during the fiscal year, in which case, the Participant (or his/her
1

--------------------------------------------------------------------------------



“beneficiary” in the case of death) will be eligible to receive payment equal to
the Participant’s target Award, prorated for the number of days worked during
the fiscal year or (y) after the end of the fiscal year but prior to the payment
date, in which case the Participant (or his/her “beneficiary” in the case of
death) will be eligible to receive payment based on year-end results, which
payment shall be made at the same time as other Participants are paid. “Retires”
means a Participant’s voluntary resignation from employment (i) at age 65 or
older or (ii) at age 60 or older with 10 or more years of service with the
Company. “Beneficiary” means a Participant’s designated beneficiary for
company-paid life insurance, or the Participant’s estate if none.


Modifications and Administration


This Plan shall be administered by the Committee which shall consist of at least
two independent directors of the Company. The Committee shall have the sole and
absolute discretion and authority to: (i) administer and interpret the Plan in
accordance with all applicable laws as may be appropriate; (ii) prescribe the
terms and conditions of any Awards granted under the Plan; (iii) adopt rules and
guidelines for the administration of the Plan that are consistent with the Plan;
and (iv) interpret, amend or revoke any such rules and guidelines. The Committee
may terminate the Plan at any time, for any and no reason, and may also amend
the Plan in order to reduce or increase the amount of any Award payments at any
time, for any or no reason. The decisions and interpretations of the Committee
and its delegates shall in every case be final and binding on all persons having
an interest in the Plan and shall be afforded the maximum deference permitted by
applicable law, shall be reviewed under an “abuse of discretion” standard of
review, and shall be upheld as long as reasonable. The Committee may designate
the Secretary of the Company or any other Company employee to assist the
Committee in the administration of the Plan, and may grant authority to such
persons to execute Award Agreements or other documents entered into under the
Plan on behalf of the Committee or the Company. The Committee hereby delegates
all of its discretion and authority under the Plan as to all Participants (other
than Participants who are Section 16 officers of the Company) to each other
member of the Approving Group, each of whom shall have all of the rights of the
Committee as to such Participants; provided, however, that the Committee may act
in lieu of such delegates.


Claw-back [Note: Claw-back language to be moved to a stand-alone policy]


In the event of any Inaccurate Financial Statement, (i) Covered Executives will
be required to return to the Company on demand all incentive-based compensation
payments made to them during the 3-year period preceding the date on which the
Company is required to prepare an accounting restatement for such Inaccurate
Financial Statement that are in excess of what would have been paid had such
incentive-based compensation instead been determined under the accounting
restatement and (ii) all earned but unpaid incentive-based compensation awarded
to a Covered Executive during the 3-year period preceding the date on which the
Company is required to prepare an accounting restatement for such Inaccurate
Financial Statement that is in excess of what would have been earned had such
incentive-based compensation instead been determined under the accounting
restatement shall be forfeited. The Committee shall have final authority to
determine the amount to be repaid by a Covered Executive and shall have sole and
absolute discretion to offset required claw-back amounts against any payments
due to Participant under the Plan. An “Inaccurate Financial Statement” is any
inaccurate financial statement due to material noncompliance by the Company with
any financial reporting requirements under the securities laws. “Covered
Executives” are any current or former Section 16 officers of the Company.


Section 409A of the Code


It is intended that this Plan and any Awards granted hereunder shall be exempt
from the definition of “non-qualified deferred compensation” within the meaning
Section 409A of the Code (together with any related regulations or other
guidance promulgated with respect to such Section by the U.S. Department of the
Treasury of the Internal Revenue Service, collectively, “Section 409A”), and the
Plan shall be interpreted accordingly. Any provision that would cause any award
granted hereunder to incur additional taxes under Section 409A shall have no
force or effect unless and until amended to comply with Section 409A, which
amendment may be retroactive to the extent permitted by Section 409A.


No Right to Employment, Reelection or Continued Service


Nothing in this Plan or an Award granted hereunder shall interfere with or limit
in any way the right of the Company to terminate any Participant’s employment,
service on the Board of Directors or other service for the Company at any time
for any reason, or no reason, nor shall this Plan or an Award granted hereunder
confer upon any Participant any
2

--------------------------------------------------------------------------------



right to continue his or her employment or service for any specified period of
time. Neither this Plan nor any Award hereunder shall constitute an employment
contract between a Participant and the Company.


Unfunded Plan


The Plan is an unfunded plan. Participants are and shall at all times be general
creditors of the Company with respect to any Awards granted under the Plan, if
any.
3